Name: Commission Implementing Regulation (EU) NoÃ 111/2014 of 4Ã February 2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  tariff policy
 Date Published: nan

 7.2.2014 EN Official Journal of the European Union L 38/16 COMMISSION IMPLEMENTING REGULATION (EU) No 111/2014 of 4 February 2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2014. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An apparatus combining a colour monitor of the liquid crystal display (LCD) type and a touch-sensitive surface (so-called monitor with touch screen) with a diagonal measurement of the screen of approximately 38 cm (15 inches) with:  a native resolution of 1 024 Ã  768 pixels,  supported resolutions of 640 Ã  350, 720 Ã  400, 640 Ã  480, 800 Ã  600 and 1 024 Ã  768 pixels,  an aspect ratio of 4:3,  a pixel pitch of 0,297 mm,  a brightness of 250 cd/m2,  a horizontal viewing angle of 120 ° and a vertical viewing angle of 100 °,  a response time of 17 ms,  a contrast ratio of 400:1,  power and control buttons. It is equipped with the following interfaces:  a D-Sub,  a USB and a RS-232 for connecting the touch-sensitive surface to an automatic data-processing (ADP) machine. It has a stand with a tilt and swivel mechanism and a glare free surface. The monitor is presented for use, for example, in point of sale/customer information point terminals. The touch-sensitive surface enables the users to input data into these terminals. The monitor is capable of displaying signals from ADP machines. 8528 51 00 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, note 3 to Section XVI and by the wording of CN codes 8528 and 8528 51 00. The apparatus is a composite machine performing the function of an X-Y coordinate input device of heading 8471 and of a monitor of heading 8528. Apart from displaying information, the apparatus enables users to input data. Given the design, concept and objective characteristics of the apparatus, namely the monitors ability to perform its function independently of the input device, the displaying function constitutes the apparatus principal function within the meaning of note 3 to Section XVI. Given its objective characteristics, such as the aspect ratio, the pixel pitch suitable for prolonged close viewing, the brightness, the interfaces commonly used in ADP systems, the tilt and swivel mechanisms and glare free surface, the monitor is considered to be of a kind solely or principally used in an ADP system of heading 8471. The apparatus is therefore to be classified under CN code 8528 51 00 as other monitors of a kind solely or principally used in an automatic data-processing system of heading 8471.